DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 10-11 in the reply filed on February 9, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US Pub 20150079398) in view of either one of (US Pub 20160083835) or (US PN 8,409,716).
Regarding claims 1-5: Amin teaches an article comprising the following substrate of glass, glass-ceramic or ceramic having a primary surface (abstract 0008) and a protective film on the surface (abstract).

    PNG
    media_image1.png
    177
    510
    media_image1.png
    Greyscale

The protective film has a thickness within the range claimed (0102), a maximum hardness within the range claimed at a depth overlapping the range claimed (see 0096, 0115) providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).
	The film comprises a metal oxynitride such as a silicon oxynitride, etc. and the film can be graded such that the oxygen content varies through the thickness (see 0104-0106, 0111).
	Although Amin does not explicitly disclose the oxygen varying by the specific amount required by claims 1 and 2, however, it is first noted that general differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, initially, although Amin may not explicitly disclose the amount of oxygen varied as claimed, as they do teach that the amount can be tuned as desired to control its optical and mechanical properties such as refractive index, etc. (see 0111), 
	Additionally, it is noted that Amin’s film is a scratch resistant film and varying the content of oxygen by 1.3 or even 2atomic % or more through the thickness of a scratch resistant film would have been considered nothing more than mere routine experimentation during optimization as such oxygen variation amounts are clearly suggested in the scratch resistant film art (see Fig. 3 in ‘716 and Figures 23-24 in ‘835 for example).  
Amin’s film can have an elastic modulus of greater than 160 or even greater than 200GPa (see 0097) but they fail to teach the elastic modulus of the film being greater than of their substrate. However, Amin only generally teaches a scratch resistant film on glass. 
As Adib (‘835) who similarly teaches a scratch resistant film on glass discloses wherein the film can have an elastic modulus of greater than 200GPa (see 0068) teaches that such glass desirably have an elastic modulus of 30-120GPa (0110-0111), it would have been obvious to one having ordinary skill at the time of invention to modify Amin to include their substrate having an elastic modulus of 30-120GPa (i.e. a modulus lower than that of the film).
Regarding claim 6: Amin’s article has an optical transmittance within the range claimed (0131). 
Regarding claim 7: Amin does teach that their article has a strain to failure of 0.5 or more % (see 0008) but they do not explicitly disclose a COS. However, given that 
Regarding claim 10: As shown above, the protective film has an interface at the primary surface of the substrate and an exposed surface opposite the interface and Amin does suggest that the oxygen content can vary from the opposing exposed side to a depth within the thickness (See 0105-0107 for example). As mentioned previously, varying the content in the amount claimed would have been nothing more than routine experimentation and would have been obvious in view of either one of ‘716 or ‘835).
Regarding claim 11: Amin’s substrate has a glass composition and comprises a CS region that extends from the primary surface to a DOC and the CS region has a CS and DOL within the ranges claimed (see 0008). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784